No. 14720
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    1979




IN RE THE MARRIAGE OF
WANDA LOUISE MIKKELSON,

                            Petitioner and Respondent,
             -vs-
RICHARD L   . MIKKELSON ,
                               Respondent and Appellant.


Appeal from:     District Court of the Thirteenth Judicial District,
                 Honorable C.B. Sande, Judge presiding.
Counsel of Record:
       For Appellant:

              Gary Wilcox, Billings, Montana
       For Respondent :
              Berger, Anderson, Sinclair    &   Murphy, Billings,
              Montana




                                    Submitted on Briefs:         Sept. 20, 1979

                                      Decided : NOV    2 1 193
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .



           his i s an a p p e a l from a n o r d e r of t h e D i s t r i c t C o u r t

of t h e ~ h i r t e e n t h u d i c i a l D i s t r i c t , t h e Honorable C . B.
                            J

Sande p r e s i d i n g .      The o r d e r , d a t e d F e b r u a r y 2 0 , 1979, g r a n t e d

Wanda M i k k e l s o n ' s p e t i t i o n t o modify t h e c u s t o d y p r o v i s i o n

o f t h e o r i g i n a l d e c r e e of d i s s o l u t i o n s o a s t o v e s t l e g a l

c u s t o d y of t h e minor c h i l d o f t h e p a r t i e s h e r e t o w i t h Wanda

Mikkelson, r e s p o n d e n t h e r e i n , r a t h e r t h a n w i t h Richard

Mikkelson, a p p e l l a n t h e r e i n .

        The p a r t i e s w e r e m a r r i e d on J a n u a r y 1 2 , 1974, and a

c h i l d , M i c h e l l e L a n e t t e , was born on May 11, 1974.                   I n August

1976 r e s p o n d e n t f i l e d a p e t i t i o n f o r d i s s o l u t i o n r e q u e s t i n g

t h a t t h e m a r r i a g e of t h e p a r t i e s be d i s s o l v e d and t h a t s h e

b e g r a n t e d c u s t o d y o f t h e minor c h i l d .         On J u n e 3 , 1977, a

decree of d i s s o l u t i o n w a s entered granting l e g a l custody t o

appellant       .
        Testimony was c o n t r a d i c t o r y a s t o why c u s t o d y of M i c h e l l e

w a s granted t o appellant.                  Respondent s t a t e d t h a t s h e con-

s e n t e d t o g r a n t i n g c u s t o d y t o a p p e l l a n t i n exchange f o r h i s

promise t o o b t a i n a h a r d s h i p d i s c h a r g e from t h e Navy s o t h a t

t h e p a r t i e s c o u l d a t t e m p t t o r e s o l v e t h e i r problems, most

of which w e r e c e n t e r e d around a p p e l l a n t ' s a b s e n c e s from

home.      A p p e l l a n t d e n i e s t h i s and s t a t e s t h a t r e s p o n d e n t

a g r e e d t o g i v e him c u s t o d y a f t e r he t h r e a t e n e d h e r w i t h a

c o u r t b a t t l e b e c a u s e of h e r a d u l t e r o u s c o n d u c t .
        I n May 1978 a p p e l l a n t was g r a n t e d a h a r d s h i p d i s c h a r g e

from t h e Navy because r e s p o n d e n t , who had p h y s i c a l c o n t r o l

of M i c h e l l e d u r i n g t h i s t i m e , was i n v o l v e d i n a s e r i o u s

a u t o m o b i l e a c c i d e n t i n A p r i l 1978.      There w a s no d i s p u t e i n
t h e r e c o r d t h a t , s i n c e h e r b i r t h , M i c h e l l e h a s been i n t h e
c u s t o d y of r e s p o n d e n t w i t h t h e e x c e p t i o n of t h e t i m e t h e

p a r t i e s resided jointly.

         Upon h i s r e l e a s e from t h e Navy i n A p r i l 1978, a p p e l l a n t

r e t u r n e d t o Montana b u t moved t o I n d i a n a p o l i s , I n d i a n a ,

s h o r t l y t h e r e a f t e r where he worked, went t o s c h o o l , and w a s

r e s i d i n g a t t h e time t h e p r e s e n t c o n f l i c t a r o s e .      On Septem-

b e r 1 6 , 1978, a p p e l l a n t came t o Roundup, Montana, where re-

spondent w a s l i v i n g w i t h Michelle, o s t e n s i b l y j u s t t o v i s i t

h i s daughter.           Instead, a f t e r taking c o n t r o l of Michelle

under t h e p r e t e n s e of v i s i t i n g r e l a t i v e s i n Roundup f o r a n

hour o r s o , a p p e l l a n t r e t u r n e d t o I n d i a n a w i t h h e r .

        A f t e r t h e above i n c i d e n t , r e s p o n d e n t s o u g h t c o u n s e l

and on September 20, 1978, f i l e d a p e t i t i o n t o modify t h e

c u s t o d y p r o v i s i o n of t h e o r i g i n a l d e c r e e o f d i s s o l u t i o n , sup-

p o r t e d by a f f i d a v i t .    On t h e b a s i s of t h e p e t i t i o n and a f f i -

d a v i t , Judge Sande i s s u e d a n o r d e r d a t e d September 20, 1978,

r e q u i r i n g t h e r e t u r n o f t h e c h i l d t o Montana where s h e was

t o remain w i t h h e r mother pending t h e f i l i n g of c o u n t e r a f f i -

d a v i t s and s u b s e q u e n t h e a r i n g s .    Appellant refused t o r e t u r n

t h e c h i l d t o Montana a f t e r b e i n g s e r v e d w i t h t h e p e t i t i o n

and o r d e r on September 26, 1978.                       P r o c e e d i n g s were commenced

by r e s p o n d e n t i n I n d i a n a t o e n f o r c e Judge S a n d e ' s o r d e r of

September 20, 1978.                  A s a r e s u l t , a p p e l l a n t was o r d e r e d i n

December 1978 t o r e t u r n M i c h e l l e t o Montana.

        A h e a r i n g on t h e m e r i t s was s c h e d u l e d on J a n u a r y 1 0 ,

1979.       A petition for a             w r i t of s u p e r v i s o r y c o n t r o l was
f i l e d w i t h t h i s C o u r t (Cause No. 1 4 6 3 5 ) , b u t t h e p e t i t i o n

w a s d e n i e d w i t h o u t p r e j u d i c e on J a n u a r y 5 , 1979, t o a l l o w

t h e D i s t r i c t Court t o proceed.                A h e a r i n g was f i n a l l y h e l d

by t h e D i s t r i c t C o u r t on J a n u a r y 23, 1979.              ~asedon t h e

testimony presented a t t h e January 23 hearing, the c o u r t ,
on F e b r u a r y 20, 1979, g r a n t e d t h e r e l i e f r e q u e s t e d by respon-

d e n t and t r a n s f e r r e d l e g a l c u s t o d y of M i c h e l l e t o h e r .           It

i s from t h e c o u r t ' s o r d e r of F e b r u a r y 20, 1979, t h a t t h i s
appeal i s taken.

          Two i s s u e s a r e b e f o r e t h i s C o u r t on a p p e a l :

          1.    Did t h e D i s t r i c t C o u r t have j u r i s d i c t i o n t o h e a r

and modify t h e c u s t o d y p r o v i s i o n of t h e o r i g i n a l d e c r e e o f

d i s s o l u t i o n w i t h i n two y e a r s of t h e g r a n t i n g t h e r e o f ?

          2.    Do t h e D i s t r i c t C o u r t ' s f i n d i n g s o f f a c t s u p p o r t t h e

c o n c l u s i o n s of l a w and o r d e r of t h e c o u r t modifying t h e

c u s t o d y p r o v i s i o n of t h e o r i g i n a l d e c r e e o f d i s s o l u t i o n ?

          The f a c t s i n v o l v e d h e r e i n do n o t p r e s e n t t h e o r d i n a r y

s i t u a t i o n found i n c h i l d c u s t o d y c a s e s .       Here, t h e "non-

c u s t o d i a l " mother h a s had a c t u a l , p h y s i c a l c u s t o d y o f t h e

d a u g h t e r w h i l e t h e " c u s t o d i a l " f a t h e r was i n t h e Navy.          Even

a f t e r t h e f a t h e r r e c e i v e d a h a r d s h i p d i s c h a r g e from t h e

Navy, o s t e n s i b l y t o c a r e f o r h i s d a u g h t e r , t h e mother con-

t i n u e d t o have p h y s i c a l c u s t o d y u n t i l t h e d a u g h t e r was

t a k e n , w i t h o u t t h e m o t h e r ' s knowledge o r c o n s e n t , t o

I n d i a n a by a p p e l l a n t .

          S e c t i o n 40-4-219,      MCA,     i s t h e s p e c i f i c s t a t u t o r y au-

t h o r i t y f o r a c t i o n s t o modify c u s t o d y awards.              It prohibits

s u c h a c t i o n s f o r two y e a r s a f t e r e n t r y of a c u s t o d y award

" u n l e s s t h e c o u r t p e r m i t s i t t o be made on t h e b a s i s of

a f f i d a v i t s t h a t t h e r e i s reason t o believe t h e c h i l d ' s

p r e s e n t environment may endanger s e r i o u s l y h i s p h y s i c a l ,

mental, moral, o r emotional h e a l t h . "                     S e c t i o n 40-4-219(1),

MCA   .
          F u r t h e r , s e c t i o n 40-4-220,     MCA,     provides:

          "A p a r t y s e e k i n g a temporary c u s t o d y o r d e r
          o r m o d i f i c a t i o n of a c u s t o d y d e c r e e s h a l l
          s u b m i t , t o g e t h e r w i t h h i s moving p a p e r s , a n
        a f f i d a v i t s e t t i n g f o r t h f a c t s supporting the
        r e q u e s t e d o r d e r o r m o d i f i c a t i o n and s h a l l g i v e
        n o t i c e , t o g e t h e r w i t h a copy o f h i s a f f i d a v i t ,
        t o o t h e r p a r t i e s t o t h e p r o c e e d i n g , who may
        f i l e o p p o s i n g a f f i d a v i t s . The c o u r t s h a l l
        deny t h e motion u n l e s s it f i n d s t h a t a d e q u a t e
        c a u s e f o r h e a r i n g t h e motion i s e s t a b l i s h e d
        by t h e a f f i d a v i t s , i n which c a s e i t s h a l l s e t
        a d a t e f o r h e a r i n g on a n o r d e r t o show c a u s e
        why t h e r e q u e s t e d o r d e r o r m o d i f i c a t i o n s h o u l d
        n o t be g r a n t e d . "

I n t h i s c a s e respondent f i l e d her p e t i t i o n f o r modification

of c u s t o d y w i t h i n t h e p r o h i b i t e d two-year p e r i o d .         She a l s o

f i l e d a n a f f i d a v i t a t t e m p t i n g t o show t h a t h e r a c t i o n f i t

w i t h i n t h e e x c e p t i o n t o t h e two-year p r o h i b i t i o n .

        A p p e l l a n t a r g u e s t h a t t h e a f f i d a v i t was i n s u f f i c i e n t

t o b r i n g r e s p o n d e n t ' s motion w i t h i n t h e e x c e p t i o n b e c a u s e

t h e c o u r t made no f i n d i n g t h a t t h e c h i l d ' s p r e s e n t e n v i r o n -

ment e n d a n g e r s s e r i o u s l y h e r p h y s i c a l , m e n t a l , m o r a l , o r

emotional health.                Further, a p p e l l a n t contends t h a t t h e

i n s u f f i c i e n c y of t h e a f f i d a v i t s deprived t h e c o u r t of j u r i s -

diction.         F i n a l l y , a p p e l l a n t c o n t e n d s t h a t t h e temporary

c u s t o d y o r d e r was i n v a l i d b e c a u s e h e d i d n o t r e c e i v e n o t i c e

o r have a chance t o f i l e a n o p p o s i n g a f f i d a v i t a s r e q u i r e d

by s e c t i o n 40-4-220,          MCA.       W e disagree.

        Here, t h e D i s t r i c t C o u r t i s s u e d a n o r d e r e x p a r t e

s o l e l y on t h e b a s i s of r e s p o n d e n t ' s a f f i d a v i t , d i r e c t i n g

a p p e l l a n t t o r e t u r n t h e c h i l d t o h e r mother pending t h e

f a t h e r ' s f i l i n g o f a f f i d a v i t s opposing t h e p e t i t i o n and any

s u b s e q u e n t h e a r i n g s on t h e p e t i t i o n .   T h i s o r d e r was made

b e c a u s e t h e d i s t r i c t judge found t h e r e was "good c a u s e ap-

pearing therefor."                W e must assume t h a t t h e D i s t r i c t C o u r t

w a s c o g n i z a n t of t h e s t a t u t o r y r e q u i r e m e n t s which had t o

be m e t b e f o r e i t c o u l d o b t a i n j u r i s d i c t i o n .

        Because t h i s o r d e r was i s s u e d e x p a r t e , on t h e b a s i s

of r e s p o n d e n t ' s a f f i d a v i t which was s u f f i c i e n t t o b r i n g t h e

motion w i t h i n t h e e x c e p t i o n t o t h e two-year p r o h i b i t i o n ,
w e h o l d t h a t t h e c o u r t had j u r i s d i c t i o n t o h e a r and modify
t h e c u s t o d y award.         I n t h e f u t u r e , however, w e would s u g g e s t

t h a t t h e f i n d i n g s be made c l e a r and d i r e c t by t h e c o u r t , r a -
t h e r than requiring reference t o supporting a f f i d a v i t s .

        Montana s t a t u t e s c o n c e r n i n g m o d i f i c a t i o n of c u s t o d y a r e

s p e c i f i c i n t h e i r requirements.              " C o u n s e l ' s f a i l u r e t o com-

p l y s t r i c t l y with these s t a t u t o r y r e q u i s i t e s , a s i n t h e

i n s t a n t c a s e , i s i n v i t a t i o n t o e r r o n e o u s r u l i n g s and d e t e r -

m i n a t i o n s p r e j u d i c i a l b o t h t o t h e i r c l i e n t s ' r i g h t s and t o

t h e system o f j u s t i c e of which t h e y a r e g u a r d i a n s . "                Lehman

v . Billman ( 1 9 7 8 ) ,              Mont.             ,   584 P.2d 662, 666, 35

St.Rep.      1396.       While t h e D i s t r i c t C o u r t may have a c t e d

h a s t i l y i n g r a n t i n g temporary c u s t o d y , r e s p o n d e n t ' s a f f i d a -

v i t was s u f f i c i e n t on i t s f a c e t o b r i n g t h e motion w i t h i n

t h e e x c e p t i o n t o t h e two-year p r o h i b i t i o n .         Further, the

D i s t r i c t C o u r t d i d a l l o w a p p e l l a n t ample t i m e t o f i l e op-

p o s i n g a f f i d a v i t s b e f o r e i t s e t t h e m a t t e r f o r h e a r i n g , and

a p p e l l a n t w a s s e r v e d w i t h r e s p o n d e n t ' s p e t i t i o n and a f f i -

d a v i t a s w e l l a s t h e o r d e r w i t h i n s i x d a y s of t h e f i l i n g

of t h e p e t i t i o n .    The temporary o r d e r by i t s v e r y n a t u r e

d i d n o t permanently a f f e c t t h e r i g h t s of e i t h e r of t h e

parties.

        F i n a l l y , a p p e l l a n t a r g u e s t h a t t h e f i n d i n g s of f a c t

f a i l t o s u s t a i n t h e D i s t r i c t C o u r t ' s c o n c l u s i o n s of l a w and

o r d e r modifying c u s t o d y .

        The r e l e v a n t law r e g a r d i n g m o d i f i c a t i o n of c u s t o d y de-

crees i s s e t f o r t h i n s e c t i o n 40-4-219(2),                 MCA.      T h i s sec-

t i o n provides:

        " ( 2 ) The c o u r t s h a l l n o t modify a p r i o r c u s t o d y
        d e c r e e u n l e s s it f i n d s , upon t h e b a s i s of f a c t s
        t h a t have a r i s e n s i n c e t h e p r i o r d e c r e e o r t h a t
        w e r e unknown t o t h e c o u r t a t t h e t i m e o f e n t r y
        o f t h e p r i o r d e c r e e , t h a t a change has o c c u r r e d
        i n t h e c i r c u m s t a n c e s of t h e c h i l d o r h i s cus-
        t o d i a n and t h a t t h e m o d i f i c a t i o n i s n e c e s s a r y
        t o s e r v e t h e b e s t i n t e r e s t of t h e c h i l d .      In
        applying these standards the c o u r t s h a l l r e t a i n
        t h e custodian appointed pursuant t o t h e p r i o r
        decree unless:

        " (a) t h e c u s t o d i a n a g r e e s t o t h e m o d i f i c a t i o n ;
        " ( b ) t h e c h i l d h a s been i n t e g r a t e d i n t o t h e
        family of t h e p e t i t i o n e r with consent of t h e
        custodian; o r

        " ( c ) t h e c h i l d ' s p r e s e n t environment e n d a n g e r s
        s e r i o u s l y h i s p h y s i c a l , m e n t a l , m o r a l , o r emo-
        t i o n a l h e a l t h and t h e harm l i k e l y t o be c a u s e d
        by a change o f environment i s outweighed by i t s
        a d v a n t a g e s t o him."

        Here, t h e D i s t r i c t C o u r t s p e c i f i c a l l y found t h a t t h e

c h i l d ' s p r e s e n t environment and t h e a c t i o n s o f t h e f a t h e r i n

removing h e r from t h e o n l y environment s h e had e v e r known

s i n c e b i r t h s e r i o u s l y endangered h e r p h y s i c a l , m e n t a l , moral

and e m o t i o n a l h e a l t h .   Such a f i n d i n g i s a p r e r e q u i s i t e t o

any c o u r t o r d e r changing c u s t o d y under s e c t i o n 4 0 - 4 - 2 1 9 ( 2 ) ( c ) ,

MCA.      G i a n o t t i v. McCracken ( 1 9 7 7 ) ,                Mont.               ,   569 P.2d



        The D i s t r i c t C o u r t a d h e r e d t o t h e p r o p e r s t a t u t o r y

s t a n d a r d s as r e q u i r e d , and w e f i n d no a b u s e o f d i s c r e t i o n .

        The judgment of t h e t r i a l c o u r t i s a f f i r m e d .




                                                    /     Justice                               /

W concur:
 e


    'ir,4?$,t P'4
      Chief J u s i c e .